Резюме нетехнічного характеру проекту сонячної електростанції у
селі Гнатків

1 Вступ

В цьому документі наводиться огляд проекту будівництва сонячної електростанції біля населеного
пункту Гнатків у Вінницькій області України, який було запропоновано приватною компанією «Вепеу
Тотазірії», у нетехнічному викладі. Він також містить коротку інформацію про потенційні екологічні та
соціальні наслідки та інші екологічні і соціальні питання, які мають відношення до запропонованої
діяльності. Надаються відповідні заходи по зниженню найголовніших негативних екологічних і
соціальних наслідків, що можуть виникнути в процесі будівництва та експлуатації проекту , які
наводяться у Таблиці 1 у кінці цього документу.

Цей документ - Нетехнічне резюме проекту (НРП) - буде розміщено у зазначених нижче місцях для
ознайомлення і для надання коментарів. Будь-яка особа може надати свої зауваження та рекомендації
щодо екологічних, соціальних та інших аспектів цього проекту.

Документи з екологічних та соціальних аспектів будуть доступними для ознайомлення протягом
робочих годин за наступними адресами:

е Офіс компанії «Вепеу ТотазПрії»
Адреса: м. Вінниця, вул. Воїнів Інтернаціоналістів, 144, 2-й поверх, телефон: 380 432 508 380

є Сільська Рада села Гнатків
Адреса: вул.Леніна, 5, село Гнатків, Томашпільський район, телефон: --380 4348 4 97 45

| Томашпільська районна державна адміністрація
Адреса: пл. Ленінського комсомолу, м.Томаштіль, Вінницька область ,тел.: 380 4348 2 14 63

За подальшою інформацією щодо проекту або для внесення зауважень, що стосуються проекту або
екологічної і соціальної документації, звертайтеся, будь ласка, за наступною адресою:

Ім'я Контактна інформація

Геннадій Федоровський, директор Компанія: Кепгу Тотазірі! ІС,
вулиця Шота Руставелі, 39/41, 16-й поверх, м. Київ,
01033

Телефон: 138 044 585 9150
Адреса електронної пошти:
іпїоФгепрудеуеїортепі сот ла

2 Опис запропонованого проекту

Девелопер проекту компанія "Кепеу ТоптазПрії" була створена в 2011 р. Основний бізнес компанії
зосереджений на розробці проектів сонячної енергетики в центральній/південній Україні, включаючи
проект сонячної електростанції в селі Гнатків.

Проект розташовано приблизно на відстані 1 км від села Гнатків Томашпільського району Вінницької
області. Малюнок 1.1 показує місце розташування ділянки для сонячної електростанції.

В рамках проекту буде встановлено 20 328 сонячних фотоелектричних (РУ) модулів загальною
встановленою потужністю в 5 мегават, що буде забезпечувати річне виробництво електроенергії
приблизно 5,744 мільйонів кіловат-годин.
Вироблена на сонячній електростанції електроенергія буде передаватися до розподільної мережі в 110
кВ через 110/10кВ підстанцію і повітряну лінію передачі в 10 кВ довжиною 150 м і буде продаватися до
мережі по пільгових тарифах, встановлених відповідно до законодавства України про «зелений» тариф.

Сонячна електростанція буде займати площу приблизно в 11 га, яку компанія "Кепру ТоплазПрії"
орендувала для будівництва сонячної електростанці

У результаті використання відновлюваної сонячної енергії проект буде мати значні екологічні переваги
порівняно з іншими видами виробництва енергії, такими, як виробництво енергії шляхом використання
видобувних видів палива (газ, вугілля) або ядерної енергії. Це сприятиме скороченню викидів
парникових газів (очікуване щорічне скорочення викидів складає 5 365 тонн СО / на рік), а також
створенню нових робочих місць і підвищення енергетичної безпеки в регіоні.

Малюнок 1: Місце розташування ділянки проекту

Місце розташування на загальній карті Супутникове зображення Сіобе-іп занеїйе ітаре

Міпіш5 »«0 їЄпиапіа.

Роіапаі овВЕМ З» чо -

Спа бие

Сооціс еа'!

ват суай

3 Огляд питань навколишнього середовища, охорони здоров'я, безпеки і соціальних аспектів
за Вивчення проекту і проектні документи

Електростанції, які виробляють електроенергію із сонячної енергії, можуть розглядатися як такі, що
мають, мабуть, найменший вплив на екологію і на біологічне різноманіття навколишнього середовища.
Однак для оцінки їх впливу на навколишнє середовище було розроблено кілька документів, що разом
складають екологічну та соціальну документацію проекту.

Підготовка проекту включає базову оцінку екологічних умов майданчика проекту, прилеглої території,
екологічного та соціального впливу. Ці аспекти були викладені в окремому розділі проектної
документац:

Як частина поглибленого аналізу екологічних і соціальних аспектів, був розроблений План дій в
екологічній і соціальній сфері (ЕЗАР), в якому визначені методи мінімізації, скорочення, усунення і
контролю потенційних негативних наслідків цього проекту. Огляд основних заходів із пом'якшення
наслідків такого впливу приведений в Таблиці 1.

Був також розроблений План залучення зацікавленних сторін (5ЕР) для визначення шляхів спілкування
компанії Вепру Тотазірії з громадськістю і організаціями, на які може вплинути проект, або які
зацікавлені у проекті. Компанія покладе функції координатора з соціальних питань на одного зі своїх
співробітників, який вестиме відкритий діалог із зацікавленими групами і місцевим населенням. У будь-
який час до початку або під час будівництва і експлуатації електростанції будь-яка зацікавлена особа
може піднімати питання, що турбують її, надавати коментарі і побажання про проект. Компанія Вепеу
Тотазірії прийматиме і розглядатиме усі коментарі або скарги та своєчасно на них реагуватиме.

32 Зони підвищеного ризику

Проект знаходиться в зоні низької чутливості до дії довкілля. Безпосередньо до місця розьашування
проекту відсутні будь-які природні території, що охороняються. Оскільки сонячні модулі мають
максимальну висоту 2 метри над рівнем поверхні землі, їх не відразу видно з житлових будівель,
розташованих приблизно на відстані І км від ділянки. Під час експлуатації сонячної електростанції
очікується відсутність шуму і коливань, які можуть потривожити жителів розташованого поблизу села.

33 Вплив проекту на довкілля і пом'якшення наслідків такого впливу

Оцінка потенційного екологічного і соціального впливу визначила, що окрім вигод проекту, він може
мати деякий негативний вплив на довкілля і людей у разі відсутності належного управління таким
впливом. Враховуючи відзначене вище, компанія Кепду Тотазірії виконуватиме певні дії (так звані
"заходи із пом'якшення впливу") з метою відвертання, зменшення або пом'якшення негативних наслідків
цього проекту. Короткий огляд основних напрямів впливу і заходів щодо пом'якшення наслідків такого
впливу, які були визначені, приведені в Таблиці 1.
Таблиця 1 Огляд основних напрямків впливу проекту та заходів із пом'якшення наслідків такого впливу
Мо Питання Потенціальний вплив Заходи із пом'якшення впливу
1 Вплив загального Вплив на етапі будівництва головних і - Підготувати та виконати план управління будівництвом
будівництва пов'язаних з ними об'єктів проекту (сонячні для скорочення і пом'якшення наслідків впливу
модулі та інверторна підстанція, лінії загального будівництва, включаючи шум, викиди в
перелачі): земляні роботи, пил, шум, викиди атмосферу, утворення та утилізація відходів, ерозі
в атмосферу від задіяних в роботі - Вибір подрядчиків, які виконають зкологічні та соціальні
транспортних засобів і т.д. вимоги.

- Безперервний контроль впливу з метою дотримання
відповідних державних екологічних стандартів та вимог
ЄБРР.

- Після завершення будівництва - відновлення рослинного
покриття на ділянці з трави або з кущів відповідно до
ситуації і підтримання рослинного покриття протягом
усього періоду експлуатації.

2 Лінія передачі Лінія передачі 10 кВ довжиною 150м на - Забезпечити відповідний рівень розробки і проведення

шляху до місцевої підстанції буде
перетинати сільську дорогу.

маршруту лінії передачі для уникнення перешкод руху

транспорту.
- Дотримуватися відповідних санітарних та екологічних

вимог і норм.

3 Заміна конструкції Діяюча автобусна зупинка знаходиться - Виготовлення нової конструкції автобусної зупинки
автобусної зупинки поблизу межі електростанції; її небхідно відповідно до діючих стандартів, як цього вимагає
переставити дещо далі. управління транспорту.
- Встановити нову конструкцію автобусної зупинки в
зручному місці до демонтажу старої.
4 | Системи Потенційні сигнали тривоги в нічний час. - Правильне встановлення і регулярне обслуговування

спостереження і
безпеки

обладнання.
- Регулювання рівнів шуму та коливань з метою
запобігання небажаного впливу на жителів.

